DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 07 April 2022. In view of this communication, claims 1-37 are now pending in the Application, with claims 20-37 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 07 April 2022 is acknowledged.
Claims 20-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 April 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 9, 10, 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over “AR Twister|Slider” (see attached) by AR Products in view of Nigol (Canada 1079373), hereinafter referred to as Nigol.

Regarding claim 1, AR Products teaches a twisting antigalloping device for securing to a span of a cable for torsionally twisting the cable comprising: (AR Products “Applications:” an anti-galloping dampener; “How it Works:” reduces or eliminates galloping of the line by forcing the conductor to twist)
A clamp portion having a clamp axis for clamping to the cable along the clamp axis; (“How it Works:” relies on metal-to-metal friction resulting from movements between device weight and clamp)

    PNG
    media_image1.png
    191
    240
    media_image1.png
    Greyscale

A variable weight portion (“Construction:” washers can be added or removed to achieve ideal unit weight) connected to the clamp portion and extending along a variable weight axis offset from the clamp axis (see the annotated figure above – the clamp axis (upper arrowed-line) is offset from the variable weight axis (lower arrowed-line) with the clamp connected to the variable weight portion), the variable weight portion comprising an elongate member with a plurality of individual weights (“Construction:” individual washers act as weights) secured on the elongate member, the number of individual weights in the variable weight portion being a whole number chosen to approximate a calculated value for the number of individual weights Nc given by the equation:  

    PNG
    media_image2.png
    20
    284
    media_image2.png
    Greyscale
 
where K is an estimated mid-span stiffness of the span of the cable, θ is a desired torsional twist angle to be applied to the cable, WND is a nominal weight of the antigalloping device without the individual weights of the variable weight portion, and WSW is a weight of a single individual weight, the chosen number of individual weights for providing the antigalloping device with a total weight WT for applying the desired torsional twist angle θ on the cable. (“Construction:” models can be customized, including number of individual weights (14 or 30), to accommodate the unique characteristics of the line; “Applications:” the severity of the galloping phenomenon is a function of span length; “How it Works:” the inertial device relies on the device’s total weight, including weight of the washers and the nominal weight of the device without washers, to achieve the desired twist angle). AR Products additionally says span length, sag depth, and other unique characteristics of the line are used to determine the weight needed(page 2). However, AR Products does not specifically disclose the mid span stiffness of the cable is used. Nigol discloses the mid span stiffness of the cable is used to determine the weight of the antigalloping device so as to adjust the torsonial frequency of the cable so as to prevent torsional vibrations in the cable(Pages 5-8). It would have been obvious to one skilled in the art at the time of the invention to also consider the mid span stiffness of the cable as shown by Nigol, with the anitgalloping device of AR Products, since this is commonly done to prevent torsional vibrations in the cable and AR products indicates other unique characteristics of the line are used to determine the weight.
Regarding claim 5, AR Products teaches the device of claim 1 in which the clamp portion comprises two clamp halves (AR Products, “Open Clamp View” shows that the clamp portion has left an right halves), 

    PNG
    media_image3.png
    220
    371
    media_image3.png
    Greyscale

each clamp having half a hub, the two clamp halves being pivotably connected together by the elongate member of the variable weight portion extending through the hubs of the two clamp halves along the variable weight axis (AR Products, “Open Clamp View” shows the two clamp halves pivotably connected together by the variable weight portion which extends through the hubs of the two clamp halves), 

    PNG
    media_image4.png
    173
    180
    media_image4.png
    Greyscale

the clamp axis and the variable weight axis being parallel to each other, the individual weights being annular weights secured at least one of between the hubs and outside of the hubs by the elongate member. (AR Products: the image replicated above from AR Products shows that the two axes, of the clamp and the variable weight axis, are parallel to one another; “Construction”section explains that the annular weights attached to the elongate member which defines the variable weight axis are washers)
Regarding claim 6, AR Products teaches the device of claim 5 in which the elongate member is a first bolt, (See the image below, from AR Products “Construction” section, where a bolt, marked “A” is used as the elongate member) 

    PNG
    media_image5.png
    217
    279
    media_image5.png
    Greyscale

and the annular weights are flat washers (AR Products “Construction”section explains that the annular weights attached to the elongate member which defines the variable weight axis are washers), a second bolt extending through the two clamp halves for tightening the two clamp halves together. (See the image above, from AR Products “Construction” section, where a bolt, marked “B” is to tighten the two halves together)
Regarding claim 7, AR Products teaches the device of claim 6 in which the number of washers in the variable weight portion ranges from 8 to 40 washers. (AR Products “Construction” section: the models are available with between 14 and 30 washers)
Regarding claim 9, AR Products teaches the device of claim 1 in which the antigalloping device is clamped to an electrical conductor cable forming an antigalloping conductor span (AR Products “How it Works:” the clamp is mounted on a conductor cable at an angle, forming an antigalloping conductor span)
Regarding claim 10, AR Products teaches an antigalloping span comprising:
A cable extending in a span having a mid-span stiffness (AR Products “Applications:” the device is clamped onto a light-weight conductor cable, which inherently has a mid-span stiffness)
A twisting antigalloping device for securing to a span of a cable for torsionally twisting the cable comprising: (AR Products “Applications:” an anti-galloping dampener; “How it Works:” reduces or eliminates galloping of the line by forcing the conductor to twist)
A clamp portion having a clamp axis for clamping to the cable along the clamp axis; (“How it Works:” relies on metal-to-metal friction resulting from movements between device weight and clamp)

    PNG
    media_image1.png
    191
    240
    media_image1.png
    Greyscale

A variable weight portion (“Construction:” washers can be added or removed to achieve ideal unit weight) connected to the clamp portion and extending along a variable weight axis offset from the clamp axis (see the annotated figure above – the clamp axis (upper arrowed-line) is offset from the variable weight axis (lower arrowed-line) with the clamp connected to the variable weight portion), the variable weight portion comprising an elongate member with a plurality of individual weights (“Construction:” individual washers act as weights) secured on the elongate member, the number of individual weights in the variable weight portion being a whole number chosen to approximate a calculated value for the number of individual weights Nc given by the equation:  

    PNG
    media_image2.png
    20
    284
    media_image2.png
    Greyscale
 
where K is an estimated mid-span stiffness of the span of the cable, θ is a desired torsional twist angle to be applied to the cable, WND is a nominal weight of the antigalloping device without the individual weights of the variable weight portion, and WSW is a weight of a single individual weight, the chosen number of individual weights for providing the antigalloping device with a total weight WT for applying the desired torsional twist angle θ on the cable. (“Construction:” models can be customized, including number of individual weights (14 or 30), to accommodate the unique characteristics of the line; “Applications:” the severity of the galloping phenomenon is a function of span length; “How it Works:” the inertial device relies on the device’s total weight, including weight of the washers and the nominal weight of the device without washers, to achieve the desired twist angle). AR Products additionally says span length, sag depth, and other unique characteristics of the line are used to determine the weight needed(page 2). However, AR Products does not specifically disclose the mid span stiffness of the cable is used. Nigol discloses the mid span stiffness of the cable is used to determine the weight of the antigalloping device so as to adjust the torsonial frequency of the cable so as to prevent torsional vibrations in the cable(Pages 5-8). It would have been obvious to one skilled in the art at the time of the invention to also consider the mid span stiffness of the cable as shown by Nigol, with the anitgalloping device of AR Products, since this is commonly done to prevent torsional vibrations in the cable and AR products indicates other unique characteristics of the line are used to determine the weight.
 
Regarding claim 14, AR Products teaches the span of claim 10 in which the clamp portion comprises two clamp halves (AR Products, “Open Clamp View” shows that the clamp portion has left an right halves), 

    PNG
    media_image3.png
    220
    371
    media_image3.png
    Greyscale

each clamp having half a hub, the two clamp halves being pivotably connected together by the elongate member of the variable weight portion extending through the hubs of the two clamp halves along the variable weight axis (AR Products, “Open Clamp View” shows the two clamp halves pivotably connected together by the variable weight portion which extends through the hubs of the two clamp halves), 

    PNG
    media_image4.png
    173
    180
    media_image4.png
    Greyscale

the clamp axis and the variable weight axis being parallel to each other, the individual weights being annular weights secured at least one of between the hubs and outside of the hubs by the elongate member. (AR Products: the image replicated above from AR Products shows that the two axes, of the clamp and the variable weight axis, are parallel to one another; “Construction”section explains that the annular weights attached to the elongate member which defines the variable weight axis are washers)
Regarding claim 15, AR Products teaches the span of claim 14 in which the elongate member is a first bolt, (See the image below, from AR Products “Construction” section, where a bolt, marked “A”  is used as the elongate member) 

    PNG
    media_image5.png
    217
    279
    media_image5.png
    Greyscale

and the annular weights are flat washers (AR Products “Construction”section explains that the annular weights attached to the elongate member which defines the variable weight axis are washers), a second bolt extending through the two clamp halves for tightening the two clamp halves together. (See the image above, from AR Products “Construction” section, where a bolt, marked “B” is to tighten the two halves together)

Regarding claim 16, AR Products teaches the span of claim 15 in which the number of washers in the variable weight portion ranges from 8 to 40 washers. (AR Products “Construction” section: the models are available with between 14 and 30 washers)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over AR Products in view of Nigol (Canada 1079373), and further in view of Richardson (US 2014/0311765 A1), hereinafter referred to as Richardson.
Regarding claim 8, a modified AR Products teaches the device of claim 4, wherein the OD<1 inch (AR Products “Specifications” table: models V and VI may have clamp sizes suited to conductors of 0.625” to 1.80” outer diameter) but does not teach that the span is 750 feet or less and θ is π/2 radians.
Richardson does teach that the span is 750 feet or less (Richardson paragraph 87: the span of conductors may be less than 700 feet, for example between 500 and 700 feet) and θ is π/2 radians (Richardson paragraph 88: initial position of the clamp is 90 to 150 degrees).
It would have been obvious to one of ordinary skill in the art to mount the AR Twister|Slider disclosed by AR Products on a span of less than 700 feet with a θ of π/2 radians as taught by Richardson because the device and spacing as taught by Richardson significantly reduces galloping (Richardson Abstract, paragraph 87)
Regarding claim 17, a modified AR Products teaches the span of claim 13, wherein the OD<1 inch (AR Products “Specifications” table: models V and VI may have clamp sizes suited to conductors of 0.625” to 1.80” outer diameter) but does not teach that the span is 750 feet or less and θ is π/2 radians.
Richardson does teach that the span is 750 feet or less (Richardson paragraph 87: the span of conductors may be less than 700 feet, for example between 500 and 700 feet) and θ is π/2 radians (Richardson paragraph 88: initial position of the clamp is 90 to 150 degrees).
It would have been obvious to one of ordinary skill in the art to mount the AR Twister|Slider disclosed by AR Products on a span of less than 700 feet with a θ of π/2 radians as taught by Richardson because the device and spacing as taught by Richardson significantly reduces galloping (Richardson Abstract, paragraph 87)
Regarding claim 18, a modified AR Products in view of Richardson teaches the span of claim 17, in which the span ranges from 200 to 700 feet. (Richardson paragraph 87: the span of conductors may be less than 700 feet, for example between 500 and 700 feet)
Regarding claim 19, a modified AR Products teaches the span of claim 10, but does not teach that the antigalloping device is a first antigalloping device secured to the cable at a 1/3 span distance, and the span further comprising a second antigalloping device secured to the cable at a 2/3 span distance. 
Richardson does teach that the antigalloping device is a first antigalloping device secured to the cable at a 1/3 span distance, and the span further comprising a second antigalloping device secured to the cable at a 2/3 span distance. (Richardson paragraph 4: the antigalloping device can be a first device secured at a 1/3 span distance with a second antigalloping device secured to a 2/3 span distance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place two of the antigalloping devices taught by AR Products at the distances disclosed by Richardson because the arrangement of antigalloping devices taught by Richardson enables reduction of galloping of cables beyond what a single device could achieve. (AR Products paragraph 4)
Allowable Subject Matter
Claims 2-4 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a calculated value for the number of individual weights NC in the variable weight portion is given by the equation 
            
                
                    
                        N
                    
                    
                        C
                    
                
                =
                
                    
                        (
                        K
                        θ
                        -
                         
                        
                            
                                W
                            
                            
                                N
                                D
                            
                        
                        )
                    
                    
                        
                            
                                W
                            
                            
                                S
                                W
                            
                        
                    
                
            
        
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim a combination of limitations that includes a calculated value for the number of individual weights NC in the variable weight portion is given by the equation 
            
                
                    
                        N
                    
                    
                        C
                    
                
                =
                
                    
                        (
                        K
                        θ
                        -
                         
                        
                            
                                W
                            
                            
                                N
                                D
                            
                        
                        )
                    
                    
                        
                            
                                W
                            
                            
                                S
                                W
                            
                        
                    
                
            
        
Regarding claims 3-4 and 12-13, the aforementioned claims depend from claims which have been indicated by the examiner as having allowable subject matter.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otsuki et al. (US 3904811 A) discloses an antigalloping device designed to be mounted at an angle but is without the variable weights/variable weight axis
Kobayashi (US 3597522 A) discloses an antigalloping device which, when mounted, has a center of gravity that is out of alignment with the center of gravity of the cable such that it creates a twist. The weight of the device of Kobayashi is constant.
Richardson (US 2014/0144673 A1) discloses an antigalloping device which features two sets of clamps that have two sides and are pivotally connected with a first bolt. A second bolt is used to tighten the two halves of the clamps together to secure them to the cables. Figure 8C also shows that a number of washers 24 may be used to further augment the damping effect of the device. Richardson does not disclose a method or equation for determining the appropriate number of washers to be included in the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847